   Case: 4:21-cv-00340-HEA Doc. #: 1 Filed: 03/17/21 Page: 1 of 4 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI


 MATTHEW ANDERSON,

                               Plaintiff,                       Docket No. 4:21-cv-340

        - against -                                             JURY TRIAL DEMANDED


 REVOLVE CONSTRUCTION LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Matthew Anderson (“Anderson” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Revolve Construction LLC (“Revolve

Construction” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a newly constructed home, owned and registered by Anderson, a

professional photographer. Accordingly, Anderson seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
   Case: 4:21-cv-00340-HEA Doc. #: 1 Filed: 03/17/21 Page: 2 of 4 PageID #: 2




       3.       Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Missouri and is registered with the

Missouri Department of State Division of Corporations.

       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.       Anderson is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at 143 Warner Avenue, Bonner Springs,

Kansas 66012.

       6.       Upon information and belief, Revolve Construction is a domestic limited liability

company duly organized and existing under the laws of the State of Missouri, with a place of

business at 7601 River Walk Ct., Saint Louis, Missouri 63129. Upon information and belief,

Revolve Construction is registered with the Missouri State Department of Corporations to do

business in Missouri. At all times material hereto, Revolve Construction has owned and operated

a website at the URL: www.Revolve.Construction (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Anderson photographed a newly constructed home (the “Photograph”). A true and

correct copy of the Photograph are attached hereto as Exhibit A.

       8.       Anderson is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.       The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-197-060.

       B.       Defendant’s Infringing Activities
    Case: 4:21-cv-00340-HEA Doc. #: 1 Filed: 03/17/21 Page: 3 of 4 PageID #: 3




        10.     Revolve Construction ran the Photograph as a banner on its Website. A

screenshot of the Photograph on the Website is attached hereto as Exhibit B.

        11.     Revolve Construction did not license the Photograph from Plaintiff for its

Website, nor did Revolve Construction have Plaintiff’s permission or consent to publish the

Photograph on its Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.     Revolve Construction infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Revolve Construction is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

        14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.     Upon information and belief, the foregoing acts of infringement by Revolve

Construction have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                    PRAYER FOR RELIEF
   Case: 4:21-cv-00340-HEA Doc. #: 1 Filed: 03/17/21 Page: 4 of 4 PageID #: 4




       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Revolve Construction be adjudged to have infringed upon

              Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded his costs, expenses and attorneys’ fees.

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 17, 2021
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                        Attorneys for Plaintiff Matthew Anderson
